Order unanimously reversed, without costs and a new trial granted. Memorandum : On this appeal from that part of an order which awarded custody of the two younger children of the parties to the father, there was insufficient proof to show that the father, who was living alone, could properly care for and supervise the children without assistance. His testimony that neighbors had volunteered to help him should be further developed. There should also be further proof of the physical condition, health and needs of the son, James, who sustained injuries in an accident after the date of the order appealed from. Proof should also be received concerning the needs of the eight-year-old daughter. (Appeal from part of order of Onondaga County Family Court, in custody proceeding.) Present — Del Vecchio, J. P., Marsh, Witmer, Simons and Henry, JJ.